DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/16/2020

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on the combination of new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “the spacer liners” in bottom paragraph of claim 17 lacks antecedent basis and it is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6, 8-11 and 13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. 20020137293 in view of 20050142784 in view of Cheng et al. 20050112817 (Cheng).



    PNG
    media_image1.png
    382
    542
    media_image1.png
    Greyscale

Regarding claim 1, fig. 2D of Chen discloses an integrated circuit device comprising: 
a gate structure disposed over a substrate 200, wherein the gate structure includes a gate stack 203/202 having spacer liners 204 disposed adjacent to the gate stack; 
source/drain epitaxy regions 206 disposed over the substrate, wherein the gate structure is disposed between the source/drain epitaxy regions; 
a shallow trench isolation structure 201 disposed within the substrate; 

    PNG
    media_image2.png
    189
    168
    media_image2.png
    Greyscale


Chen does not disclose that an interlayer dielectric (ILD) layer disposed over the substrate, the gate structure, and the source/drain epitaxy region; the second surface shares a second interface with the ILD layer; wherein the spacer liners include silicon and carbon, and wherein a portion of the ILD layer formed of the same material extends continuously from the shallow trench isolation structure to physically contact the entire second surface of the first spacer liner.

    PNG
    media_image3.png
    385
    553
    media_image3.png
    Greyscale


a gate structure disposed over a substrate 10, wherein the gate structure includes a gate stack   having spacer liners 15 disposed adjacent to the gate stack; 
source/drain regions 23/N+ disposed over the substrate, wherein the gate structure is disposed between the source/drain epitaxy regions; 
an interlayer dielectric (ILD) layer (combination of 37 and 35) disposed over the substrate, the gate structure, and the source/drain region;
a shallow trench isolation structure (par [0019]) disposed within the substrate; 
wherein each of the spacer liners have a first surface, a second surface, and a third surface, wherein the first surface and the second surface extend substantially along a first direction, the first surface is opposite the second surface, the first surface shares a first interface with a respective sidewall of the gate stack, the second surface shares a second interface with the ILD layer, and the third surface shares a third interface with a respective source/drain region, wherein a first spacer liner from the spacer liners includes a fourth surface extending from the first surface to the second surface and a fifth surface extending orthogonally from the second surface away from the gate structure, wherein the second surface extends from the fourth surface to the fifth surface; and wherein a portion of the ILD layer (layer 35 is a portion) formed of the same material (the material of 35) extends continuously from the shallow trench isolation structure to physically contact the entire second surface of the first spacer liner (par [0030]).
In view of such teaching, it would have been obvious to form a device of Chen further comprising an interlayer dielectric (ILD) layer disposed over the substrate, the gate structure, and the source/drain epitaxy region, the second surface shares a second interface with the ILD layer; and wherein a portion of the ILD layer formed of the same material extends continuously from the shallow 
Chen and Kim does not wherein the spacer liners include silicon and carbon.
However, Cheng par [0043] and FIG. 3b discloses a dielectric layer 312 is formed over the gate structures, and a gate spacer layer 314 is formed over the dielectric layer 312. The dielectric layer 312 and gate spacer layer 314 are then modified to form gate sidewall dielectric 312a and 312b, and spacers 514a and 514b, as shown in FIG. 3d. The gate sidewall dielectric 312a and 312b and/or spacers 314a and 314b may include dielectric materials such as thermal oxide, tetraethylorthosilicate (TEOS) oxide, silicon dioxide (SiO.sub.2), silicon nitride (Si.sub.xN.sub.y), silicon oxv-nitride (SiON), silicon carbide (SiC), silicon oxv-carbide (SiOC),
Note that Chen discloses the spacer liners 204 to be silicon dioxide layer, Kim also discloses oxide liner 15; and Cheng discloses list of well-known material that can be used as spacer liner material, and the listed material includes silicon nitride (Si.sub.xN.sub.y), silicon oxy-nitride (SiON), silicon carbide (SiC), silicon oxy-carbide (SiOC). Silicon nitride (Si.sub.xN.sub.y), silicon oxynitride (SiON) are nitride and silicon carbide (SiC), silicon oxy-carbide (SiOC) includes silicon and carbon and are interchangeable with nitride as liner spacer material.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Chen and Kim wherein the spacer liners include silicon and carbon such as silicon carbide (SiC), silicon oxy-carbide (SiOC) which are interchangeable with oxide as spacer liner material such as taught by Cheng in order to provide different options in forming the first spacer material for improve process window capability.
	The resulting structure would have been one meeting the claimed invention.

Regarding claim 9, fig. 2D of Chen discloses an integrated circuit device comprising: 

a first L-shaped spacer having a first surface disposed along a first sidewall of the gate stack and a second L-shaped spacer having a second surface disposed along a second sidewall of the gate stack, wherein the first L-shaped spacer and the second L-shaped spacer include oxide; 
a shallow trench isolation structure 201 disposed within the substrate; 
a first source/drain epitaxy region 206 and a second source/drain epitaxy region 206 disposed over the substrate, wherein the gate stack is disposed between the first source/drain epitaxy region and the second source/drain epitaxy region.
Chen does not disclose wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon; an interlevel dielectric (ILD) layer disposed over the substrate, wherein the ILD layer is disposed and extends uninterrupted between a portion of the first source/drain epitaxy region and a portion of a third surface of the first L-shaped spacer and between a portion of the second source/drain epitaxy region and a portion-of a fourth surface of the second L-shaped spacer, wherein the third surface of the first L-shaped spacer is opposite the first surface of the first L- shaped spacer and the fourth surface of the second L-shaped spacer is opposite the second surface of the second L-shaped spacer, wherein a fifth surface of the first L-shaped spacer extends from the first surface to the third surface, wherein a sixth surface extends orthogonally from the third surface away from the gate stack, wherein the third surface extends from the fifth surface to the sixth surface; and further wherein the ILD layer directly contacts the portion of the first source/drain epitaxy region, the entirety of the third surface of the first L-shaped spacer, the portion of the second source/drain epitaxy region, and the portion of the fourth surface of the second L- shaped spacer, and wherein a portion of the ILD layer formed of the same material extends continuously from the shallow trench isolation structure to physically contact the entire third surface of the first L-shaped spacer.

    PNG
    media_image4.png
    390
    506
    media_image4.png
    Greyscale

However, fig. 2F of Kim discloses a device comprising:
a gate stack disposed over a substrate 10; 
a first L-shaped spacer having a first surface disposed along a first sidewall of the gate stack and a second L-shaped spacer having a second surface disposed along a second sidewall of the gate stack, wherein the first L-shaped spacer and the second L-shaped spacer include oxide; 
a shallow trench isolation structure disposed within the substrate (par [0019]); 
a first source/drain region and a second source/drain region disposed on the substrate, wherein the gate stack is disposed between the first source/drain epitaxy region and the second source/drain epitaxy region.
an interlevel dielectric (ILD) layer (combination of 35/37) disposed over the substrate, wherein the ILD layer is disposed and extends uninterrupted between a portion of the first source/drain region and a portion of a third surface of the first L-shaped spacer and between a portion of the second source/drain region and a portion-of a fourth surface of the second L-shaped spacer, wherein the third 
In view of such teaching, it would have been obvious to form a device of Chen further comprising an interlevel dielectric (ILD) layer (combination of 35/37) disposed over the substrate, wherein the ILD layer is disposed and extends uninterrupted between a portion of the first source/drain region and a portion of a third surface of the first L-shaped spacer and between a portion of the second source/drain region and a portion-of a fourth surface of the second L-shaped spacer, wherein the third surface of the first L-shaped spacer is opposite the first surface of the first L- shaped spacer and the fourth surface of the second L-shaped spacer is opposite the second surface of the second L-shaped spacer, wherein a fifth surface of the first L-shaped spacer extends from the first surface to the third surface, wherein a sixth surface extends orthogonally from the third surface away from the gate stack, wherein the third surface extends from the fifth surface to the sixth surface; and further wherein the ILD layer directly contacts the portion of the first source/drain region, the entirety of the third surface of the first L-shaped spacer, the portion of the second source/drain region, and the portion of the fourth surface of the second L- shaped spacer, and wherein a portion of the ILD layer (portion 35) formed of the same material (material of 35) extends continuously from the shallow trench isolation structure to 
Chen and Kim do not disclose wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon.
However, Cheng par [0043] and FIG. 3b discloses a dielectric layer 312 is formed over the gate structures, and a gate spacer layer 314 is formed over the dielectric layer 312. The dielectric layer 312 and gate spacer layer 314 are then modified to form gate sidewall dielectric 312a and 312b, and spacers 514a and 514b, as shown in FIG. 3d. The gate sidewall dielectric 312a and 312b and/or spacers 314a and 314b may include dielectric materials such as thermal oxide, tetraethylorthosilicate (TEOS) oxide, silicon dioxide (SiO.sub.2), silicon nitride (Si.sub.xN.sub.y), silicon oxv-nitride (SiON), silicon carbide (SiC), silicon oxv-carbide (SiOC),
Note that Chen discloses the spacer liners 204 to be silicon dioxide layer, Kim also discloses oxide liner 15; and Cheng discloses list of well-known material that can be used as spacer liner material, and the listed material includes silicon nitride (Si.sub.xN.sub.y), silicon oxy-nitride (SiON), silicon carbide (SiC), silicon oxy-carbide (SiOC). Silicon nitride (Si.sub.xN.sub.y), silicon oxynitride (SiON) are nitride and silicon carbide (SiC), silicon oxy-carbide (SiOC) includes silicon and carbon and are interchangeable with nitride as liner spacer material.
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Chen and Kim disclose wherein the first L-shaped spacer and the second L-shaped spacer include silicon and carbon such as silicon carbide (SiC), silicon oxy-carbide (SiOC) which are interchangeable with oxide as spacer liner material such as taught by Cheng in order to provide different options in forming the first spacer material for improve process window capability.
The resulting structure would have been one meeting the claimed invention.


a oxide/polysilicon (202/203) gate stack disposed over a substrate 200; 
raised source/drain epitaxy features 206 disposed over the substrate, wherein the oxide/polysilicon gate stack is disposed between the raised source/drain epitaxy features, wherein the raised source/drain epitaxy features include a first material (material of 206); 
a shallow trench isolation structure 201 disposed within the substrate; 
an L-shaped spacer liner 204 (left 204) disposed along a sidewall of the oxide/polysilicon gate stack, the L-shaped spacer liner having a first sidewall surface (left sidewall surface) interfacing with the sidewall of the oxide/polysilicon gate stack, a second sidewall surface that opposes the first sidewall surface and extends to the same height as the first sidewall surface, a third sidewall surface (into the page sidewall) extending from the first sidewall surface to the second sidewall surface and a fourth sidewall surface (out of the page sidewall) extending orthogonally from the second sidewall surface, and wherein the second sidewall surface extends from the third sidewall surface to the fourth sidewall surface, wherein the L-shaped spacer liner includes a second material, wherein an etching characteristic of the first material (material of 206) is different than an etching characteristic of the second material (oxide material).
Chen does not disclose of a high-k/metal gate stack and of a dielectric layer disposed over the substrate, wherein the dielectric layer directly contacts at least a portion of top surfaces of the raised source/drain epitaxy feature, a portion of the first portions of the spacer liners, and a portion of the second portions of the spacer liners, wherein the dielectric layer extends uninterrupted between and directly contacts respective sidewall surfaces of the raised source/drain epitaxy features and wherein a portion of the dielectric layer formed of the same material extends continuously from the shallow trench isolation structure to physically contact the entire second sidewall surface of the L-shaped spacer liner.

    PNG
    media_image4.png
    390
    506
    media_image4.png
    Greyscale

However, fig. 2F of Kim discloses a device comprising:
a gate stack disposed over a substrate 10; 
a first L-shaped spacer having a first surface disposed along a first sidewall of the gate stack and a second L-shaped spacer having a second surface disposed along a second sidewall of the gate stack, wherein the first L-shaped spacer and the second L-shaped spacer include oxide; 
a shallow trench isolation structure disposed within the substrate (par [0019]); 
a first source/drain feature and a second source/drain feature disposed on the substrate, wherein the gate stack is disposed between the first source/drain feature and the second source/drain feature.
a dielectric layer 35 disposed over the substrate, wherein the dielectric layer directly contacts at least a portion of top surfaces of the source/drain feature, a portion of the first portions of the spacer liners, and a portion of the second portions of the spacer liners, wherein the dielectric layer 35 extends uninterrupted between and directly contacts respective surfaces of the source/drain features and 
Note that forming the dielectric layer 35 of Kim onto fig. 2D of Chen would have resulted in a structure having a dielectric layer disposed over the substrate, wherein the dielectric layer directly contacts at least a portion of top surfaces of the raised source/drain epitaxy feature, a portion of the first portions of the spacer liners, and a portion of the second portions of the spacer liners, wherein the dielectric layer extends uninterrupted between and directly contacts respective sidewall surfaces of the raised source/drain epitaxy features and wherein a portion of the dielectric layer formed of the same material extends continuously from the shallow trench isolation structure to physically contact the entire second sidewall surface of the L-shaped spacer liner as claimed.
In view of such teaching, it would have been obvious to form a device of Chen further comprising a dielectric layer disposed over the substrate, wherein the dielectric layer directly contacts at least a portion of top surfaces of the raised source/drain epitaxy feature, a portion of the first portions of the spacer liners, and a portion of the second portions of the spacer liners, wherein the dielectric layer extends uninterrupted between and directly contacts respective sidewall surfaces of the raised source/drain epitaxy features and wherein a portion of the dielectric layer formed of the same material extends continuously from the shallow trench isolation structure to physically contact the entire second sidewall surface of the L-shaped spacer liner such as taught by Kim in order to protect the device from defects.
Chen and Kim do not disclose of a high-k/metal gate stack.
Regarding claim 17, fig. 1 of Cheng discloses an integrated circuit device comprising: 
a high-k/metal gate stack (120 – par[0019] - high-k dielectric / 124 – par [0019] - metal) disposed over a substrate 104.

The resulting structure would have been one meeting the claimed invention.

Regarding claim 2, Chen and Kim and Cheng disclose claim 1, but do not disclose wherein each of the spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms.
 However, although the resulting structure is silent about the claimed thickness range, it should be noted that a thickness does exist in the resulting structure reference in order to formed a minimum necessary thickness in order to provide for device shrinkage.
Therefore, the prior art of Chen and Kim and Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to accommodate device shrinkage and desired capacitance of the material.
While the resulting structure do not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to form a device of Chen and Kim and Cheng wherein each of the spacer liners has a thickness that is greater than approximately 0 Angstroms and less than approximately 100 Angstroms in order to have a thickness that is thick enough to provide gate protection. 

Regarding claim 3, fig. 2D of Chen discloses wherein the gate structure is a first gate structure, the source/drain epitaxy regions are first source/drain epitaxy regions, and the spacer liners are first 
a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain regions; wherein each of the second spacer liners have a fourth surface, a fifth surface, and a sixth surface, wherein the fourth surface and the fifth surface extend substantially along the first direction, the fourth surface is opposite the fifth surface, the fourth surface shares a fourth interface with a respective sidewall of the second gate stack, the fifth surface shares a fifth interface with the ILD layer, and the sixth surface shares a sixth interface with a respective second source/drain region; and wherein the first gate structure and the first source/drain regions are configured for an n-type device, and the second gate structure and the second source/drain regions are configured for a N-type device.
In view of such teaching, it would have been form a device of Chen and Kim and Cheng further comprising further wherein the integrated circuit device further includes: a second gate structure disposed over the substrate, wherein the second gate structure includes a second gate stack having second spacer liners disposed adjacent to the second gate stack; second source/drain epitaxy regions disposed over the substrate, wherein the second gate structure is disposed between the second source/drain epitaxy regions; wherein the ILD layer is further disposed over the second gate structure and the second source/drain epitaxy regions; wherein each of the second spacer liners have a fourth surface, a fifth surface, and a sixth surface, wherein the fourth surface and the fifth surface extend substantially along the first direction, the fourth surface is opposite the fifth surface, the fourth surface shares a fourth interface with a respective sidewall of the second gate stack, the fifth surface shares a 
Furthermore, Cheng discloses of semiconductor device 401a may be a P-type MOS device and the semiconductor device 401b may be an N-type MOS device.
Therefore, it would have been obvious to form a device of Chen and Kim and Cheng further comprising wherein the second gate structure and the second source/drain epitaxy regions are configured for a p-type device (PMOS) instead of NMOS in order form device type of devices on a same substrate.

Regarding claim 4, fig. 2D of Chen discloses further comprising lightly doped source/drain (LDD) regions 207 disposed in the substrate, wherein the source/drain epitaxy regions are disposed on the LDD regions.

Regarding claim 6, fig. 2D of Chen discloses wherein a top surface of the source/drain epitaxy regions 206 is above top surfaces of the spacer liners (top surface of the foot of the L shaped).

Regarding claim 8, the resulting structure would have been on wherein a bottom surface of the ILD layer is below a top surface of the source/drain epitaxy regions.



Regarding claim 11, fig. 2D of Chen discloses wherein the first L-shaped spacer is disposed directly on a portion of the first LDD region and the second L-shaped spacer is disposed directly on a portion of the second LDD region.

Regarding claim 13, the resulting structure would have been one wherein: the ILD layer directly contacts an entirety of the third surface of; and the ILD layer directly contacts an entirety of the fourth surface of the second L-shaped spacer.

Regarding claim 14, Chen and Kim and Cheng disclose claim 9, and fig, 7 of Cheng discloses further comprising: a first contact and a second contact that extend through the ILD layer 730 respectively to the first source/drain epitaxy region and the second source/drain epitaxy region; and a third contact that extends through the ILD layer to the gate stack (see fig. 7). 
In view of such teaching, it would have been obvious to form a device of Chen and Kim and Cheng further comprising: a first contact and a second contact that extend through the ILD layer respectively to the first source/drain epitaxy region and the second source/drain epitaxy region; and a third contact that extends through the ILD layer to the gate stack such as taught by fig. 7 of Cheng in order to make interconnection routing to the device. 

Regarding claim 15, fig. 2D of Chen discloses wherein the first L-shaped spacer and the second L-shaped spacer each include a substantially uniform thickness. 

Regarding claim 16, fig. 1C of Cheng discloses wherein the gate stack includes a high-k gate dielectric and a metal gate electrode and wherein the metal gate electrode extends to the same height as the fifth surface of the first L-shaped spacer.
In view of such teaching, it would have been obvious to form a device of Chen and Kim and Cheng further wherein the gate stack includes a high-k gate dielectric and a metal gate electrode and wherein the metal gate electrode extends to the same height as the fifth surface of the first L-shaped spacer such as taught by Cheng in order to have uniform threshold voltage.

Regarding claim 18, the resulting structure would have been one wherein the entire first sidewall surface interfaces with the sidewall of the high-k/metal gate stack.

Regarding claim 19, Chen discloses wherein the first material (silicon oxide) and the second material each include silicon (silicon par [0016]).

Regarding claim 20, par [0020] of Cheng discloses wherein the second material further includes carbon (silicon carbide).
In view of such teaching, it would have been obvious to form a device of Chen and Kim and Cheng wherein the second material further includes carbon (silicon carbide) in order to SiC instead of SiGe in order to create a desire stress such as taught by Cheng.

Regarding claim 21, Chen and Kim and Cheng disclose claim 9, but does not explicitly wherein the fifth surface extends a first distance in a first direction, wherein a seventh surface of the second L-shaped spacer extends a second distance orthogonally from the fourth surface away from the gate stack 
However, although the resulting structure is silent about the claimed distances, it should be noted that a distance does exist in the resulting structure reference in order to form a desire device size in order to provide for device shrinkage.
Therefore, the prior art of Chen and Kim and Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to accommodate device shrinkage and desired capacitance of the material.
While the resulting structure do not quantitatively state the claimed distance, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to form a device of Chen and Kim and Cheng wherein the fifth surface extends a first distance in a first direction, wherein a seventh surface of the second L-shaped spacer extends a second distance orthogonally from the fourth surface away from the gate stack in a second direction that is opposite the first direction, wherein the second distance is greater than the first distance to form a desire device size in order to provide for device shrinkage. 

Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Kim and Cheng in view of Choo et al. 20080081406.
Regarding claim 7 and claim 12, Chen and Kim and Cheng claim 1 and 9, but does not disclose wherein the spacer liners further include nitrogen/ wherein the first L-shaped spacer and the second L-shaped spacer further include nitrogen.
However, par [0024] of Choo discloses a method of forming a MOSFET comprising form a stress liner and that the stress liner may be composed of SiCN. Note Choo discloses that SiCN.

In view of such teaching, it would have been obvious to form a device of Chen and Kim and Cheng comprising wherein the spacer liners further include nitrogen/ wherein the first L-shaped spacer and the second L-shaped spacer further include nitrogen because SiCN is a stress liner such as taught by Choo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.qov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829